Title: William Lee to the American Commissioners, 10 November 1777
From: Lee, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Chaillot 10 Nov. 77
In consequence of the Instructions to me from the Honorable Congress of the United States of America I am to request that you will be pleased to furnish me with a copy of the Treaty, originally proposed by Congress to be entered into with France together with the subsequent alterations which have been proposed on either side. As my instructions came inclosed to you for perusal and delivery, you cannot be strangers to their contents, therefore shall be particularly obliged by your giving me any information that you may think will tend to forward the wishes of Congress in appointing me their Commissioner to the Courts of Vienna and Berlin especially that you would advise which of those Courts it would be most proper for me to visit first. You having already told me that Congress has omitted to direct what fund is to supply my expences and appointment, I have only to request on that head that you will be so good as to take notice of that Omission in your next dispatches. I am etc.
B.F. S.D. & A.L.
